Citation Nr: 0619353	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial evaluation post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from August 18, 2000, and as 50 percent disabling from August 
15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


REMAND

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2004.  The 
veteran's case was remanded to the RO for additional 
development in June 2005.  The case is again before the Board 
for appellate review.

At the Travel Board hearing in September 2004 the veteran 
reported that he was treated for his PTSD at the El Paso VA 
Outpatient Clinic, the Silver City Outpatient Clinic, and by 
Dr. Coumar of Silver Internal Medicine.  He specifically 
noted that he had recently been seen by VA in El Paso and was 
scheduled to be evaluated again in October 2004.  The Appeals 
Management Center (AMC) mailed the veteran a letter in June 
2005 and requested that he complete and return consent forms 
for each private health care provider who had treated him for 
his PTSD.  The veteran did not respond to the letter, so no 
further action was taken to search for private records by the 
AMC.  Additionally, nothing more was done to obtain the 
aforementioned VA outpatient treatment records.  As result, 
further evidentiary development is required to obtain the VA 
records.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted 
and requested to identify any 
sources of treatment for his 
service-connected PTSD.  All VA 
records must be obtained and 
associated with the claims file, 
including those maintained by the El 
Paso VA clinic.  If the veteran 
provides written consent, any other 
outstanding records identified by 
the veteran should be obtained and 
associated with the claims file.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

